IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-50416
                           Summary Calendar



JOHN DOE,

                                           Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                           Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-00-CA-349-DB
                        --------------------
                          December 18, 2001
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     John Doe appeals the dismissal for lack of jurisdiction of

his Federal Tort Claims Act claims for quantum meruit based on

his alleged service to the Government as a confidential

informant.     Under Texas law, recovery under the theory of quantum

meruit is considered recovery on a quasi-contract or a contract

implied in law.     See Lone Star Steel Co. v. Scott, 759 S.W.2d
144, 154 (Tex. App. 1988).    The FTCA is a limited waiver of

sovereign immunity for certain types of tort actions.     See Laird

v. Nelms, 406 U.S. 797, 798-99 (1972).     Doe’s complaint does not


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50416
                                 -2-

sound in tort, and the district court had no jurisdiction to hear

his claim under the FTCA.    See Davis v. United States, 961 F.2d
53, 56 (5th Cir. 1991).   The decision of the district court is

AFFIRMED.